Citation Nr: 0530005	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-04 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
multiple fragment wounds (MFWs) of the right forearm, with 
symptomatic scars and retained foreign bodies and sensory 
deficits to Muscle Group VIII (major), currently evaluated as 
30 percent disabling; including whether a separate rating is 
warranted for residual right forearm scars.

2.  Entitlement to an effective date earlier than October 11, 
1998, for a compensable evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon and the 
Vietnam Service Medal with Fleet Marine Force Combat 
Operations Insignia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the veteran's claim of 
entitlement to an increased rating for residuals of MFWs of 
the right forearm, with symptomatic scars and retained 
foreign bodies and sensory deficits to Muscle Group VIII, and 
granted entitlement to a separate 10 percent evaluation for 
his tinnitus, effective October 18, 1999.  The veteran 
perfected an appeal to the Board challenging the denial of 
the increased rating claim, to specifically include seeking a 
compensable rating for his scarring, and to the effective 
date assigned for a compensable rating for his tinnitus.

In a February 2001 rating decision, the RO determined that 
its March 2000 rating action was clearly and unmistakably 
erroneous and established the veteran's entitlement to a 10 
percent rating for his tinnitus, effective October 18, 1998, 
a year prior to the receipt of the veteran's reopened claim, 
based on a finding that the change in the law that became 
effective in March 1976 was liberalizing as to the veteran.  
Because the veteran asserts entitlement to this benefit 
effective prior to that date, however, his claim seeking an 
earlier effective date remains in appellate status, and in 
light of the RO's partial grant of the benefits that the 
veteran is seeking, the Board has identified the issue on 
appeal as stated on the title page.

Although the veteran initially sought to testify at RO and 
Board hearings, in signed October 2002 and June 2003 
statements, he specifically withdrew these requests.



FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's right forearm disability is productive of 
severe residual injury to Muscle Group VIII; however, the 
preponderance of the evidence is against a finding that the 
condition is comparable to loss of use of the right hand.

3.  The veteran has no residual neurological impairment due 
to his right upper extremity disability.

4.  Neither the former criteria for skin disabilities, 
including scars, in effect when the veteran filed his claims 
for an increased rating, nor the revised criteria, which 
became effective August 30, 2002, are more favorable to the 
veteran's claim.

5.  The veteran's right forearm scars are tender and painful.

6.  In a September 1970 rating decision, the RO granted 
service connection for tinnitus and assigned a noncompensable 
rating for the disability, effective March 14, 1970.

7.  On October 18, 1999, the RO received the veteran's claim 
for an increased rating for his tinnitus.

8.  In a March 2000 rating decision, the RO increased the 
evaluation of the veteran's tinnitus to 10 percent, effective 
October 18, 1999.

9.  In a February 2001 rating decision, the RO established 
the veteran's entitlement to a 10 percent rating for his 
tinnitus, effective October 18, 1998, a year prior to the 
receipt of the veteran's reopened claim, based on a finding 
that the change in the law that became effective in March 
1976 was liberalizing as to the veteran.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for musculoskeletal impairment of the right upper 
extremity, as a residual of the service-connected MFWs of the 
right forearm, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.59, 4.69, 4.71a, 4.73, Diagnostic Codes 5125, 
5308 (2005).

2.  The criteria for a separate 10 percent rating for right 
forearm scars, as a residual of the service-connected 
residuals of MFWs of the right forearm, with symptomatic 
scars and retained foreign bodies and sensory deficits to 
Muscle Group VIII, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.118, Diagnostic Code 7805 (2001, 2005).

3.  The criteria for an effective date earlier than October 
18, 1998, for the assignment of a compensable evaluation for 
service-connected tinnitus, have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.114 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased rating for residuals of MFWs of the right 
forearm, with symptomatic scars and retained foreign bodies 
and sensory deficits to Muscle Group VIII, and to an earlier 
effective date for a compensable evaluation for his tinnitus, 
and that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determinations.  By way of these documents, as well as the 
RO's April 2001 "VCAA" letter, VA carefully advised him of 
the information and evidence necessary to substantiate his 
claims and the importance of doing so.  Id.  In light of the 
foregoing, the veteran was effectively furnished notice of 
the type of evidence that he needed to send to VA, as well as 
the types of evidence VA would assist him in obtaining, 
ensuring the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. at 119.  Moreover, he has 
not asserted that he was prejudiced in any way by VA's 
development of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications to the veteran, whether they were via a 
letter, the RO's rating decisions, the SOC, or the SSOC, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as pertinent post-service VA records 
and reports.  In addition, in December 1999, January 2000, 
June 2002 and in June 2004, VA afforded the veteran formal 
examinations to assess the nature, extent and severity of his 
residuals of MFWs of the right forearm, with symptomatic 
scars and retained foreign bodies and sensory deficits to 
Muscle Group VIII.  Further, his representative has submitted 
written argument in support of his appeal.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim for an 
increased rating for his residuals of MFWs of the right 
forearm, with symptomatic scars and retained foreign bodies 
and sensory deficits to Muscle Group VIII, and that there is 
no prejudice to him by appellate consideration of the claim 
at this time, without a remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim, or to give his representative 
another opportunity to present additional evidence and/or 
argument because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, any further development would be 
futile, and that there is no possibility that additional 
assistance would further aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

With respect to the veteran's earlier effective date claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has held the VCAA does not apply to cases if, based 
on the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, the 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  As discussed below, the Board has determined that 
the veteran is not entitled to an earlier effective date as a 
matter of law.  Accordingly, the VCAA does not apply.

II.  Increased rating for residuals of MFWs of the right 
forearm, with symptomatic scars and retained foreign bodies 
and sensory deficits to Muscle Group VIII

The veteran asserts that his residuals of MFWs of the right 
forearm, with symptomatic scars and retained foreign bodies 
and sensory deficits to Muscle Group VIII are more disabling 
than represented by the current 30 percent rating, and his 
representative maintains that a separate compensable rating 
for his service-connected scars is warranted.

The service medical records show that the veteran, who is 
right-hand dominant, sustained multiple shell fragment wound 
injuries to his right forearm while serving in combat in 
Vietnam in October 1969.  He was hospitalized to treat the 
condition, and a November 1969 discharge summary shows that 
the veteran was diagnosed as having multiple fragment wounds 
of the right forearm with evidence of sensory deficits of the 
right radial nerve.  

The veteran was discharged from active duty in March 1970, 
and in May 1970, he was afforded his initial post-service VA 
examination.  The examination revealed that the veteran had 
mild loss of power in the extensors of the fingers and right 
wrist.  The lateral aspect of the distal and proximal forearm 
had an inverted Y-shaped scar that measured 5 inches by 1/2 
inch, and another that was two inches by 1/4 inch, with mild 
tenderness in the distal portion of the scar.  There was 
diminished cutaneous sensation to pinprick and mild loss of 
muscle tissue.  The physician diagnosed the veteran as having 
scars of the right upper extremity with retained foreign 
bodies.  

In an August 1970 rating decision, the RO granted service 
connection for residuals of MFWs of the right forearm and 
elbow with symptomatic scars and retained foreign bodies and 
sensory deficits to Muscle Group VIII and assigned the 
current 30 percent rating under Diagnostic Code 5308, 
effective March 14, 1970.  Because the 30 percent evaluation 
has now been in effect for more than 35 years, it is 
protected from being reduced.  See 38 U.S.C.A. § 110 (West 
2002); 38 C.F.R. § 3.951 (2005).  

The veteran filed this claim seeking an increased rating in 
October 1999.  During the course of this appeal, the veteran 
was formally evaluated by VA in December 1999, January 2000, 
June 2002 and June 2004 to determine the nature, extent, 
severity and manifestations of his service-connected 
residuals of MFWs of the right forearm, with symptomatic 
scars and retained foreign bodies and sensory deficits to 
Muscle Group VIII.

At the December 1999 VA scars examination, the veteran 
complained of having a "biting" sensation, with pain in his 
right upper extremity, with tenderness and weakness and a 
tendency to drop things.  His scars on his right forearm were 
adherent to underlying tissue and depressed, with some 
discoloration.  The veteran reported having numbness in his 
fourth and fifth fingers.  The physician diagnosed the 
veteran as having shrapnel injury scars.

In January 2000, the veteran was afforded a VA muscles 
examination.  At the outset of the report, the examiner 
discussed the history of the veteran's right upper extremity 
disability.  The veteran, who worked as a nurse, reported 
having occupational difficulties because of numbness, 
weakness and his inability to grasp.  He also reported that 
his right upper extremity became easily fatigued.

The examination disclosed that the veteran had two right arm 
scars, one of which was approximately 10 centimeters above 
his right wrist and measured about 12.1 centimeters.  He also 
had a right elbow scar that measured 7 by 2 centimeters.  
Neither scar was red or tender.  The veteran had good range 
of motion and full strength in his right upper extremity.  
The diagnosis was multiple scars of the veteran's right arm.  
Subsequent to offering this impression, the physician stated 
that both scars were well healed and that there was no muscle 
atrophy, with strength and range of motion within normal 
limits.

In June 2002, the veteran was afforded another VA scars 
examination.  During the examination, the veteran reported 
that his right upper extremity had become weaker and that he 
had marked sensitivity in his right forearm scar, 
particularly to touch, as well as numbness of the scars.  In 
addition, he complained of having muscle weakness and easy 
fatigability, with loss of right grip strength.  The 
examination revealed that the veteran had greater strength in 
his left upper extremity, although he was right handed.  
There was no apparent muscle atrophy but there was muscle 
cramping and tenderness over the musculature of the right 
forearm.  The examiner diagnosed the veteran as having 
shrapnel injuries of the right forearm.

In June 2004, the veteran was afforded a VA muscles, nerves 
and joints examination.  The veteran complained of having 
right hand and forearm weakness, and stated that he had a 
great deal of difficulty lifting, pushing or pulling with his 
right arm.  He also reported having some numbness when 
sleeping, as well as right thumb pain.

The examination revealed that the veteran had two apparent 
right forearm scars that measured 14 and 6 centimeters, 
respectively.  There was marked tenderness to palpation over 
the based of the right first metacarpal and thumb.  There was 
no swelling or any evidence of atrophy or sensory or 
neurological deficits in the right forearm.  Following range 
of motion testing and the administration of diagnostic 
studies, the examiner diagnosed the veteran as having chronic 
subluxation of the right first carpometacarpal joint with 
secondary degenerative joint disease.  The examiner opined 
that the involvement of Muscle Group VIII due to the 
scarring.

VA outpatient treatment records, dated since the late 1990s, 
are consistent with the complaints, findings and conclusions 
contained in the above VA examination reports.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, VA must consider whether the service-connected 
residuals of a veteran's shell fragment wound injuries 
warrant separate ratings for the distinct, non-overlapping, 
muscle and neurological pathology, as well as for the 
residual scarring.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, i.e., whether the 
acts of grasping, manipulation, and the like in the case of 
the hand or of balance, propulsion, and the like in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2005).  

Under the laws administered by VA, disabilities of the upper 
extremities are rated under 38 C.F.R. § 4.71a.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. 
§ 4.69 (2005).  Here, as the medical evidence shows that the 
veteran is right-hand dominant, his right upper extremity is 
his dominant extremity for rating purposes.

In addition, effective August 30, 2002, VA amended the rating 
schedule for evaluating skin disabilities.  See 67 Fed. Reg. 
49,596 (codified at 38 C.F.R. § 4.118).  In this regard, the 
Board notes that VA's General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 
(2004).

The veteran's residuals of MFWs of the right forearm, with 
symptomatic scars and retained foreign bodies and sensory 
deficits to Muscle Group VIII are rated as 30 percent 
disabling under Diagnostic Code 5308.  That code provides for 
a maximum 30 percent evaluation for severe injury to Muscle 
Group VIII if affecting the major, i.e., dominant extremity.  
Because the veteran is already in receipt of the maximum 
schedular evaluation, a higher rating is not available under 
this code, and there is no other applicable code under which 
the veteran could receive a higher rating for his 
musculosketal pathology.  In this regard, the Board notes 
that, given the medical evidence indicating that the veteran 
has some use of his right hand, the preponderance of the 
evidence is against a finding that the condition is 
comparable to loss of use of that extremity under Diagnostic 
Code 5125.  See 38 C.F.R. § 4.63 (2005).  Further, because 
the evidence rules out any neurological impairment stemming 
from the service-connected disability, a separate rating 
under Diagnostic Code 8514 is not appropriate.

The Board notes, however, that because the veteran's right 
forearm scars are shown to be tender and painful, a 10 
percent rating under former Diagnostic Code 7804, as well as 
revised Diagnostic Code 7804 is warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is also no showing that the residuals of the veteran's 
service-connected right forearm disability warrant the 
assignment of higher evaluations on an extraschedular basis.  
See 38 C.F.R. § 3.321.  There is no indication that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Moreover, neither aspect of the right upper extremity 
disability has not been shown to warrant any, let alone, 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Earlier effective date for compensable rating for 
tinnitus

In an October 1970 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable rating 
under Diagnostic Code 6260, effective March 14, 1970.  At the 
time of the rating decision and for several years thereafter, 
there was no provision in VA's Schedule for Rating 
Disabilities providing for a compensable schedular rating for 
tinnitus.  The Rating Schedule, however, was amended in March 
1976 to provide for a 10 percent evaluation for persistent 
tinnitus as a symptom of acoustic trauma.  See 41 Fed. Reg. 
11,291, 11,298 (1976).  

On October 18, 1999, the RO received the veteran's claim for 
an increased rating for his tinnitus.  In a March 2000 rating 
decision, the RO increased the evaluation of the veteran's 
tinnitus to 10 percent, effective October 18, 1999.  

The veteran appealed, and in his October 1999 Notice of 
Disagreement (NOD) he argued that the effective date of the 
10 percent rating should be retroactive to 1970, when he 
filed his original claim, which was granted in September 
1970.  

In response, in a February 2001 rating decision, the RO 
established the veteran's entitlement to a 10 percent rating 
for his tinnitus, effective October 18, 1998, a year prior to 
the receipt of the veteran's reopened claim, based on a 
finding that, pursuant to 38 C.F.R. § 3.114, the change in 
the law that became effective in March 1976 was liberalizing 
as to the veteran.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

However, the provisions of 38 U.S.C.A. § 5110(g) constitute 
an exception to 38 U.S.C.A. § 5110(a).  Section 5110(g) of 
title 38, United States Code, provides that, subject to the 
provisions of § 5101 of title 38, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  The date of administrative 
determination of entitlement is the date of the VA 
determination authorizing the benefit, here the March 2000 
rating decision.  McCay v. Brown, 106 F.3d 1577, 1580 (Fed. 
Cir. 1997).  

The provisions of 38 C.F.R. § 3.114, which implement 
38 U.S.C.A. § 5110(g), state in pertinent part:  

(a).  Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary [of VA] or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, or 
dependency and indemnity compensation is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

(1).  If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2).  If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.  

(3).  If a claim is reviewed at the 
request of the claimant more than one 
year after the effective date of the law 
or VA issue, benefits may be authorized 
for a period of one year prior to the 
date of receipt of such request.  

The facts of this claim show that the provisions of 38 C.F.R. 
§ 3.114(a)(3) are applicable, and because it is undisputed 
that the veteran filed his claim for an increased rating on 
October 18, 1999, in assigning an effective date of October 
18, 1998, for the veteran's 10 percent rating for tinnitus, 
the RO has already awarded him the earliest possible 
effective date for that rating.

In light of the foregoing, the Board finds that the veteran's 
arguments are without merit and that his claim for an 
effective date prior to October 18, 1998, for a 10 percent 
rating for his tinnitus must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  


ORDER

A disability rating in excess of 30 percent for musculosketal 
impairment of the right upper extremity, as a residual of 
MFWs of the right forearm (Muscle Group VIII), is denied.

A separate 10 percent rating for tender and painful right 
upper extremity scars, as a residual of MFWs of the right 
forearm (Muscle Group VIII), is granted, subject to the law 
and regulations governing the payment of VA monetary 
benefits.

An effective date earlier than October 18, 1998, for the 
assignment of a compensable evaluation for tinnitus is 
denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


